Citation Nr: 0705420	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial increased evaluation in excess 
of 10 percent for gastroesophageal reflux disease (GERD) and 
hiatal hernia.

2. Entitlement to an initial compensable evaluation for 
residuals of a postoperative inguinal hernia prior to 
December 15, 2005, and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The veteran's GERD and hiatal hernia are manifested by 
persistent recurrent epigastric distress with dysphagia, 
heartburn, regurgitation, and chest pain.

2. Prior to December 15, 2005, the veteran's residuals of a 
postoperative inguinal hernia were manifested by a 
hyperpigmented, nontender scar in the right groin measuring 
no more than 5 centimeters long and 1 centimeter wide, with 
no evidence of a recurrent inguinal hernia.

3. As of December 15, 2005, the veteran's residuals of a 
postoperative inguinal hernia were manifested by a painful 
right groin scar that is tender to palpation, and no evidence 
of a recurrent inguinal hernia.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 30 percent, and 
no more, for GERD and hiatal hernia have been met throughout 
the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2006).

2. The criteria for an initial compensable evaluation prior 
to December 15, 2005, for residuals of a postoperative 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7338, 4.118, 
Diagnostic Code 7804 (2006).

3. The criteria for an evaluation in excess of 10 percent as 
of December 15, 2005, for residuals of a postoperative 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7338, 4.118, 
Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A July 2005 letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  This letter also advised 
him of the types of evidence VA would assist him in obtaining 
as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the July 2005 letter expressly notified 
the veteran of the need to submit any pertinent evidence in 
his possession.  The Board observes that this letter was sent 
to the veteran after the May 2003 rating decision was 
appealed, but the claims were thereafter readjudicated.  
Thus, there is no prejudice to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the disability rating and effective date.  
The July 2005 letter provided such notice regarding the 
disability rating, and a letter sent to the veteran in March 
2006 provided notice of both the disability rating and the 
effective date.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as all 
private treatment records identified by the veteran as 
relevant to his claims on appeal.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  He was 
provided VA examinations in March 2003, January 2005, and 
December 2005 in conjunction with his claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

A. GERD and Hiatal Hernia

The veteran is currently assigned a 10 percent disability 
evaluation for GERD and hiatal hernia pursuant to 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2006).  Under that diagnostic 
code, a 10 percent rating is warranted when there are two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent evaluation is warranted when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is warranted when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

After a careful review of the evidence, the Board concludes 
that the veteran's GERD and hiatal hernia meets the criteria 
for a 30 percent disability rating under Diagnostic Code 
7346.  The veteran's post-service medical records demonstrate 
that throughout this appeal the veteran's GERD and hiatal 
hernia has been manifested by persistent recurrent epigastric 
distress with dysphagia, heartburn, regurgitation, and chest 
pain.

The veteran's post-service medical records indicate that he 
has a long history of epigastric discomfort and 
symptomatology related to his service-connected GERD and 
hiatal hernia.  Prior to 2002, the veteran's medical records 
indicate that his primary complaints were epigastric 
discomfort, abdominal pain, and heartburn.  However, an 
August 2002 private gastroenterology record observes that the 
veteran's current symptoms include nausea, dysphagia, 
odynophagia, abdominal pain, heartburn, loss of appetite, 
bloating, gas, chest pain, regurgitation of sour liquids and 
stomach contents, and epigastric pains.  The veteran's 
symptomatology was negative for any vomiting, weight loss, or 
bloody or black tarry stools.  The diagnoses provided are 
chronic longstanding acid reflux disease and progressive 
dysphagia for solids.  In addition to this medical record, an 
August 2002 Seymour-Johnson Air Force Base (SJ-AFB) medical 
record notes that the veteran complained of dysphagia with 
solids for the past six months.  

A January 2005 VA examination report indicates that the 
veteran's is currently experiencing difficulty swallowing, 
dysphagia, pain above the stomach, nausea, heartburn, chest 
pain, reflux/regurgitation, epigastric pain, and vomiting 
with respect to his GERD and hiatal hernia.  He reported that 
such symptoms are constant.  

The Board observes that the symptoms recorded in the August 
2002 private medical record, the August 2002 SJ-AFB medical 
record, and the January 2005 VA examination report meet the 
criteria for a 30 percent disability evaluation under 38 
C.F.R. § 4.114, Diagnostic Code 7346.  However, the Board 
also observes that there is a more than two year lapse in 
time between these medical records.  The medical evidence of 
record between August 2002 and January 2005 indicates that 
the veteran was found to have a tortuous esophagus in 
September 2002, and that he continued to have recorded 
complaints of abdominal and chest pains, epigastric 
tenderness, reflux, nausea, and heartburn.  At his January 
2005 VA examination, the veteran reported that over the years 
his GERD has been characterized by dysphagia, heartburn, 
epigastric pain, scapular pain, reflux and regurgitation, 
nausea, and vomiting.

The Board concludes that the lack of constant recorded 
symptomatology consistent with a 30 percent disability is not 
fatal to the veteran's claim for an initial increased 
evaluation.  There is evidence that his disability picture 
for GERD and hiatal hernia more closely approximated the 
criteria for a 30 percent disability rating immediately prior 
to the effective date of his grant, as well as in the most 
current medical evidence of record.  There is also competent 
evidence of record that he continued to complain of various 
symptoms throughout this appeal period.  Therefore, resolving 
all doubt in the veteran's favor regarding his disability 
picture between August 2002 and January 2005, the Board 
concludes that throughout this appeal period, the veteran's 
GERD and hiatal hernia meets the criteria for a 30 percent 
disability evaluation.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran does not, however, meet the criteria for the 
maximum allowable 60 percent disability evaluation for his 
GERD and hiatal hernia.  As previously mentioned, the 
veteran's medical records indicate that he has not reported 
any material weight loss, hematemesis (bloody stools) or 
melena (black tarry stools) with anemia.  Although he has 
reported some occasional vomiting, this alone is not 
sufficient to entitle him to a rating in excess of 30 
percent. 

Therefore, with consideration of the applicable laws and 
regulations, the Board concludes that the veteran meets the 
criteria for a 30 percent disability evaluation, and no more, 
for the entire period of this appeal for his service-
connected GERD and hiatal hernia.  In considering whether the 
veteran is entitled to a rating in excess of 30 percent, the 
Board considered the benefit of the doubt rule.  However, as 
the preponderance of the evidence is against a rating in 
excess of 30 percent, the benefit-of-the-doubt rule does not 
apply, and entitlement to an increased evaluation is limited 
to 30 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B. Residuals of a Postoperative Inguinal Hernia 

The veteran was granted service connection for residuals of a 
postoperative inguinal hernia in a May 2003 RO rating 
decision and assigned a zero percent (noncompensable) 
disability rating pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2006), effective November 25, 2002, the date of 
the original claim.  The veteran timely appealed this rating 
decision, and in a June 2006 supplemental statement of the 
case he was granted an increased evaluation of 10 percent for 
residuals of a postoperative inguinal hernia pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7338, 4.118, Diagnostic 
Code 7804 (2006), effective December 15, 2005.  In light of 
this procedural background, the Board will consider (1) 
whether the veteran is entitled to a compensable rating prior 
to December 15, 2005, and (2) whether the veteran is entitled 
to a rating in excess of 10 percent as of December 15, 2005.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or is not operated, but 
remediable.  A 10 percent rating is assigned when the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent rating is 
assigned when the inguinal hernia is small and postoperative 
but recurrent; where it is inoperable and irremediable, not 
well supported by truss; or where it is not readily 
reducible.  A 60 percent rating is assigned where the 
inguinal hernia is large, postoperative, and recurrent, and 
is not well supported under ordinary conditions and is not 
readily reducible, when considered inoperable.  Note: Add 10 
percent for bilateral involvement, providing the second 
hernia is compensable.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7338.

Diagnostic Code 7804 of the Rating Schedule essentially 
provides, in substance, that a maximum 10 percent evaluation 
will be assigned for a superficial scar that is painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

(1) Entitlement to a Compensable Rating Prior to December 15, 
2005

Before beginning its analysis, the Board notes that the 
veteran's service medical records reflect that he underwent a 
left inguinal hernia repair in August 1971.  However, he is 
currently service-connected for residuals of a postoperative 
inguinal hernia, including a scar in his right groin.  The 
Board observes that there is no evidence of a right inguinal 
hernia repair in the veteran's medical records; however, 
there is evidence of a possible right inguinal hernia in 
January 1977, various medical histories which indicate a 
bilateral hernia repair, and no clear indication of where the 
surgical incision was made during the August 1971 repair.  
Based on such evidence, the RO granted service connection for 
the right groin scar.  As such, the Board assumes that the 
right groin scar is service-connected as a residual of his 
postoperative inguinal hernia.

A compensable evaluation is not warranted under Diagnostic 
Code 7338 prior to December 15, 2005, because the Board finds 
that there is no competent medical evidence of record that 
the veteran has a recurrent inguinal hernia.  A January 2002 
SJ-AFB medical record notes that the veteran reported 
tenderness over a right inguinal surgical scar, yet there 
were no palpable masses.  Additionally, a March 2003 VA 
examination report indicates that there is no bulging or 
tenderness of either inguinal canal, and the diagnosis 
provided is no inguinal hernia at present.  Finally, a 
February 2006 VA examination report of a December 15, 2005 VA 
examination notes that there is no evidence of an inguinal 
hernia on examination.  In light of the above evidence, the 
Board concludes that a compensable rating is not warranted 
under Diagnostic Code 7338 prior to December 15, 2005.

As mentioned above, a January 2002 SJ-AFB medical record 
notes that the veteran reported tenderness over his right 
inguinal surgical scar.  However, the Board observes that 
there are no additional complaints of tenderness shortly 
thereafter or for nearly four years later.  An October 2002 
private urology medical record notes that the veteran has a 
small verrucous lesion on his right side, but that it is not 
tender.  Additionally, a March 2003 VA examination report 
notes the veteran has a nontender scar from a right inguinal 
hernia repair measuring 5 centimeters long and 1 centimeter 
wide with hyperpigmentation.  Therefore, although there is 
evidence of a painful scar prior to November 25, 2002, which 
might suggest a 10 percent rating is warranted under 
Diagnostic Code 7804, there is also evidence that any pain or 
tenderness resolved prior to November 25, 2002, and did not 
recur for many years later.  As such, entitlement to a 
compensable evaluation prior to December 15, 2005, under 
Diagnostic Code 7804 is also not warranted.  

(2) Entitlement to a rating in excess of 10 percent as of 
December 15, 2005

The veteran was evaluated for compensation purposes by VA on 
December 15, 2005.  A February 2006 VA examination report 
provides the details and clinical findings of this 
examination.  The Board notes that this VA examination report 
is the only medical evidence of record as of December 15, 
2005.  

The February 2006 VA examination report notes no evidence of 
a recurrent inguinal hernia.  Thus, as above, the veteran is 
not entitled to a compensable evaluation under Diagnostic 
Code 7338 because there is no evidence of any recurrent 
inguinal hernia.  

However, the February 2006 VA examination report does note 
that the veteran reported tenderness with palpation of the 
right inguinal scar, as well as hypersensitivity to 
irritation.  The veteran was therefore granted a 10 percent 
evaluation for his service-connected residuals of a 
postoperative inguinal hernia because there was evidence of a 
superficial scar that was painful on examination.  See 
Diagnostic Code 7804.  

The Board observes that 10 percent is the maximum allowable 
disability rating under Diagnostic Code 7804.  Thus, 
entitlement to an evaluation in excess of 10 percent for any 
time during this appeal period under Diagnostic Code 7804 is 
not warranted.  

The veteran is also not entitled to a rating in excess of 10 
percent at any time during this appeal under any other 
diagnostic code applicable to scars.  Diagnostic Codes 7801 
and 7805 provide for disability ratings in excess of 10 
percent for scars, other than head, face, or neck.  However, 
Diagnostic Code 7801 is not applicable because the February 
2006 VA examination report specifically notes that the 
veteran's right inguinal scar is not manifested by adherence 
to underlying tissue or tissue loss.  Diagnostic Code 7805 is 
also not applicable because there is no competent evidence 
indicating that the veteran's right inguinal scar causes any 
limitation of function or motion.  

The Board notes that consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2006), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board finds that a 
review of the record, to include the medical evidence, 
otherwise fails to reveal any additional functional 
impairment associated with the veteran's residuals of a 
postoperative inguinal hernia.

Prior to December 15, 2005, the veteran's residuals of a 
postoperative inguinal hernia were manifested by a nontender, 
superficial scar in the right groin; there was no evidence of 
a recurrent inguinal hernia.  As of December 15, 2005, there 
is still no evidence of a recurrent inguinal hernia; however, 
the veteran's superficial right groin scar is now tender to 
palpation.  In light of these two disability pictures, the 
Board concludes that the noncompensable rating assigned to 
the veteran's service-connected residuals prior to December 
15, 2005, is appropriate, as well as the 10 percent rating 
assigned as of December 15, 2005.  In making its 
determination, the Board considered the benefit of the doubt 
rule.  However, as the preponderance of the evidence is 
against an increased evaluation in either period, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to an initial evaluation of 30 percent, and no 
more, for GERD and hiatal hernia is granted for the entire 
appeal period.

Entitlement to an initial compensable evaluation for 
residuals of a postoperative inguinal hernia prior to 
December 15, 2005, and in excess of 10 percent thereafter, is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


